CROCKETT, Justice
(concurring).
I concur but add the following comments. According to my understanding, the resolution of the controversy may appear different, depending upon whether the emphasis in the approach is placed upon the provisions of the policies or upon the New Mexico Simultaneous Death Statute.
We should first look to the provisions in the policies. The one in the Equitable (the one in the North American is of a similar meaning) with which we are concerned is:
* * * Any part of the life insurance for which there is no beneficiary designated by the Employee or surviving at the death of the Employee will be payable in a single sum to the first surviving class of the following classes of successive preference beneficiaries: The employee’s (a) widow or widower; (b) surviving children-, (c) surviving parents ; (d) surviving brothers and sisters; (e) executors or administrators.
It will be noted from the emphasized language that although the named beneficiary, Imogene Goodin, died simultaneously with and therefore did not survive the insured, by the further express terms of the policy the proceeds are designated to go to Class (b), the “surviving children” of the insured.
The proceeds of the policy being thus effectively disposed of by its own terms to the “surviving children” as alternative beneficiaries, there is no occasion to resort to the New Mexico Simultaneous Death Act. *405This is shown plainly by an examination of the applicable section of the Act:
29-1-29. Act does not apply if decedent provides otherwise. — This act [29-1-24 to 29-1-31] shall not apply in the case of wills, living trusts, deeds, or contracts of insurance, or any other situation where provision is made for distribution of property different from the provisions of this act, or where provision is made for a presumption as to survi-vorship which results in a distribution of property different from that here provided.
(All emphasis mine.)